Response to Arguments
Applicant’s arguments with respect to claim(s) 8-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (U.S. Pub. No. 2014/0256931).
Regarding claims 8 and 16, Chung et al. teaches a mesoporous carbon material with a p[ore diameter that range from 2 nm to 50 nm and therefore meets a broad and reasonable interpretation of a synthesized order mesoporous carbon (paragraph 110).  Chung et al. teaches carbonaceous material such as MCM is functionalized with acid-functionalized surface such as carboxylic acid and phosphonic acid (paragraph 142).  Chung et al. teaches 0.2 mmol/g which meets the limitation wherein the carbon lattice has a surface that includes at least 0.10 mmol/g acidic function groups (Figure 14).
Claims 8-11 is a product claim that recites process limitations. MPEP §2113 states "[Ejven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 F.2d 695, 698, 227 USPQ964, 966. Chung et al. teaches a functionalized mesoporous carbon synthesized by a sacrificial silica scaffold which meets a broad and reasonable interpretation of a synthesized ordered mesoporous carbon (paragraph 110). It is the position the mesoporous carbon taught by Chung et al. is the same or similar product claimed by applicant a different process." 
Regarding claim 12, Chung et al. teaches adsorption capacity f at least 35 mg/g for and organic or inorganic compound (table 4).
Regarding claim 13, Chung et al. teaches the surface area ranges from about 500 m2/g to about 2500 m2/g (paragraph 116).
Regarding claim 14, Chung et al. teaches average pore diameter about 6 nm (paragraph 118).
Regarding claim 15, Chung et al. teaches the pore volume the pore volume ranges from about 1.0 cm3/g to about 2.0 cm3/g (paragraph 117).
Regarding claims 17 and 18, it is the position of the Office the mesoporous carbon taught by Chung et al.  would effectively remove a compound from a liquid or gas steam because the mesoporous carbon taught by Chung et al. is the same as or similar to the mesoporous carbon material claimed in the pending application. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270-5827. The examiner can normally be reached Wed. and Thurs. Noon- 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Guinever S Gregorio/
Primary Examiner, Art Unit 1732
10/23/2021